Citation Nr: 1220988	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty for three years; he was discharged in May 1954.  

This matter comes to the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied entitlement to service connection for a right knee disability.

In May 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the most recent supplemental statement of the case in connection with the claim, the Veteran submitted additional evidence that was not accompanied by a waiver of initial RO consideration.  However, as this matter must be remanded, as explained below, no separate remand for RO consideration is needed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran testified that he first started to strain his right knee in service.  He stated that he injured his left knee in service and had to have surgery.  The Veteran was a truck driver in the military and stated that he had to use his right leg to work the clutch after the surgery, putting more pressure on his right knee.  He also testified that he had to compensate for his left knee, straining his right knee.  The Veteran has not been afforded a VA examination in connection with his claim.  In this regard, the Board notes that the Veteran was afforded a VA examination dated in May 1995 in connection with back, right ankle, and leg claims as secondary to his left knee.  The examiner stated that the problems that the Veteran had with other joints and his back were secondary to osteoarthritis and had no relationship to the changes which he had in his left knee.  The examiner did not indicate whether the claims file had been reviewed in connection with the examination and the examination did not pertain to a right knee claim.

Based on the foregoing, the Board therefore finds that a VA examination and opinion is necessary to determine whether the Veteran has a right knee disability that had its onset in service or is secondary to his service-connected left knee disability.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file outstanding records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran testified that he has been treated at the Fresno and Palo Alto VA Medical Centers.  The Veteran's claims file contains records of the Veteran's treatment from the Central California HCS.  Updated records from each of these facilities should be obtained and associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Here, the Board notes that the Veteran had been receiving disability benefits from the Social Security Administration prior to turning 65.  Generally, these records, if relevant, must be obtained and reviewed in connection with the claim.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2).  However, in this case, the Board notes that the Veteran is over 72 years old.  Under 38 U.S.C § 402, SSA disability awards automatically convert to "old age" benefits when a person turns 65.  In addition, the Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  As such, there is no further duty on the part of VA to secure any records from that agency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the VA, including records of the Veteran's treatment at the Fresno and Palo Alto VA Medical Centers, and the Central California HCS, generally.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a right knee disability that is related to the Veteran's military service and/or his service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a right knee disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a right knee disability, did such disorder have its onset during active duty, within one year of active duty, or is such disability otherwise related to the Veteran's military service?  Was a right knee disability caused by or secondary to the Veteran's service-connected left knee disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the Board that he was a truck driver in the military and that he had to use his right leg to work the clutch after left knee surgery, putting pressure on his right knee, and that he had to compensate for his left knee, straining his right knee.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



